                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

MATHEUS LUMBER COMPANY, INC.                     §
                                                 §
v.                                               §
                                                 §
                                                 §
PATRIOT FRAMING, LLC, BAKKEN                     §          Civil Action No. 7:21-cv-29
CONTRACTING COMPANY, INC.,                       §
individually and doing business as BC            §
CONTRACTING, LLC and                             §
NATIONWIDE MUTUAL INSURANCE                      §
COMPANY                                          §

                                          COMPLAINT

         Comes now the Plaintiff, Matheus Lumber Company, Inc. (“Matheus”) and for its

Complaint against Patriot Framing, LLC (“Patriot”), Bakken Contracting Company, Inc,

individually and doing business as BC Contracting, LLC (“Bakken”) and Nationwide Mutual

Insurance Company (“Nationwide”) would respectfully show the Court as follows:

                                         I.     PARTIES

         1.        Plaintiff Matheus Lumber Company, Inc. is a Washington corporation with its

principal place of business located in Woodinsville, Washington.

         2.        Defendant Patriot Framing, LLC is a Texas corporation. Patriot may be served

with process by serving said entity's registered agent, United States Corporation Agents, Inc., at

said entity's registered address, 9900 Spectrum Drive, Austin, Texas 78717.

         3.        Defendant Bakken Contracting Company, Inc. is a North Dakota company with

its principal place of business in Fargo, North Dakota. Bakken Contracting Company, Inc. may

be served with process by serving said entity's registered agent, Corporation Service Company,

at said entity's registered address, 211 E. 7th Street, Suite 620, Austin, Texas 78701.




4851-3194-3388v2
       4.      Defendant Nationwide Mutual Insurance Company is an Ohio corporation

authorized to do business in the state of Texas. Nationwide Mutual Insurance Company may be

served with process by serving said entity’s registered agent, Corporation Service Company, at

said entity’s registered address, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

                            III.    JURISDICTION AND VENUE

      5.       This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. 1332 because

the amount in controversy exceeds the minimal jurisdiction limits of the Court and there is

diversity of citizenship between the plaintiff and each of the defendants.

      6.       Venue is appropriate in this judicial district pursuant to 28 U.S.C. 1391(b)(2)

because the matter involves improvements to real property located in Odessa, Texas for which

Plaintiff remains unpaid.

                              IV.    FACTUAL BACKGROUND

       7.      On or about August 6, 2018, Patriot entered into a Credit Application (“Credit

Agreement’) with Matheus. A true and correct copy of the Credit Agreement is attached hereto

as Exhibit A and is incorporated herein by reference.

       8.      The Credit Agreement outlines terms which Matheus agreed to extend credit to

Patriot for purposes of financing Patriot's purchases of certain materials from Matheus, including

lumber and other construction materials on credit for the construction of improvements to real

property located at 8101 to 8199 Dorado Drive in Odessa, Texas locally known as the Odessa

Grand Apartments (the “Project”).

       9.      Pursuant to the Credit Agreement, Matheus properly delivered construction

supplies and submitted invoices to Patriot for those materials. All purchases made by Patriot for

materials provided by Matheus were to be made in accordance with the terms and conditions of

the Credit Agreement and invoices evidencing Patriot’s obligations to Matheus.
                                              2
       10.     Despite Matheus repeated demands for payment, Patriot owes Matheus an

outstanding balance of at least $1,260,368.51. A true and correct copy of Matheus most current

Aged Receivable Detail is attached hereto as Exhibit B and is incorporated herein by reference.

       11.     Patriot is in default under the Credit Agreement by virtue of their failure and

refusal to pay these invoices when due.      Additionally, the Bakken defendants, as general

contractor on the Project, have enjoyed the beneficial use of the materials supplied and is/are

likewise liable for the payment of the materials provided by Matheus.

       12.     Further, under the terms of the Credit Agreement and the invoices, Defendant

Patriot’s unpaid and overdue balances are subject to a service charge of 1.5% per month (18%

annually).

       13.     Matheus sent invoices for amounts due from Defendants under the Credit

Agreement, which are attached hereto as Exhibit C. Despite Matheus’ good faith actions in

attempting to collect the unpaid fees owed by Defendants, they have refused and failed to pay

Matheus for the materials it provided.

                                V.       CAUSES OF ACTION

             COUNT 1 - FORECLOSURE OF MECHANIC’S LIEN/LIEN BOND

       14.     Matheus incorporates the proceeding paragraphs of this Complaint by reference.

       15.     As a result of Patriot’s nonpayment, pursuant to Chapter 53 of the Texas Property

code, Matheus secured mechanic’s liens against the Project. Matheus’ lien documents were filed

with the office of the County Clerk of Ector County, Texas and were recorded under

2020,30514, 2020-33771, and 2020-36299. True and correct copies of the verified affidavits are

attached hereto as Exhibit D. Additionally, a true and correct copy of all required notices are

attached as Exhibit E.


                                               3
          16.    Matheus seeks a sum no less than $1,260,368.51, which is due and owing, as well

as its attorneys’ fees and costs pursuant to Section 53.156 of the Texas Property Code (among

other grounds). Matheus also seeks foreclosure of its mechanic’s lien upon the Project, and the

sale of the Project, so the proceeds of sale may be applied to pay Matheus all amounts sought in

this petition.

          17.    On or about November 20, 2020, Nationwide issued a bond purporting to cause

the Project to be free of liens and replacing the real property and the Project improvements with

the bond, such bond now purportedly securing Matheus’ claim (the “Bond”). A copy of the

Nationwide bond is attached hereto as Exhibit F.

          18.    To the extent the Bond is valid and the liens imposed by Matheus against the

Project have been discharged as the result of the issuance of the Bond, Matheus seeks to enforce

its claim in a sum no less than $1,260,368.51 against said Bond.

                              COUNT 2 - BREACH OF CONTRACT
                                    AGAINST PATRIOT

          19.    Matheus incorporates the preceding paragraphs by reference as if restated in full

herein.

          20.    Patriot’s failure to pay Matheus for its building materials constitute breach of the

contract. A true and correct copy of the Credit Agreement is attached hereto as Exhibit A. A

true and correct copy of the Invoices are attached hereto as Exhibit C. As a result of Patriot’s

breach, Matheus has been damaged.

          21.    Based upon the terms of the Credit Agreement and the relevant invoices, and

Patriot’s refusal to pay these invoices, Patriot is liable to Matheus pursuant to the Credit

Agreement in the amount of $1,260,368.51.



                                                  4
        22.     Having failed and refused to tender the amount due under the Credit Agreement,

Patriot has breached the terms of the Credit Agreement. Matheus has suffered damages as a

result of Patriot’s refusal and failure to pay.

        23.     Accordingly, Matheus demands judgment against Patriot in the amount of

$1,260,368.51, plus pre-judgment and post-judgment interest at the maximum rate allowed by

law, attorneys’ fees, and expenses.

         COUNT 3 - QUANTUM MERUIT AGAINST ALL DEFENDANTS (EXCEPT

                                           NATIONWIDE)

        24.     Matheus incorporates the preceding paragraphs by reference.

        25.     Matheus provided certain building materials to the Project at Patriot’s direct

request, but all Defendants, other than Nationwide, either explicitly or implicitly requested such

materials be furnished. Such Defendants accepted Matheus’ materials without paying for them,

and had reasonable notice Matheus expected payment for those materials. As a result of such

Defendants’ failure to pay, Matheus has been damaged.

        26.     Because Matheus reasonably expected compensation for the materials provided

and the Defendants have benefitted from those materials, Defendants’ acceptance of the

materials provided without payment proximately damaged Matheus in the amount of

$1,260,368.51 for the nonpayment for the materials provided, plus all applicable interest,

attorney’s fees, and expenses.

     COUNT 4 - PROMPT PAYMENT AND INTEREST AGAINST ALL DEFENDANTS

        27.     Matheus incorporates the preceding paragraphs by reference.

        28.     Matheus seeks, and is entitled to, prompt-payment interest as expressly provided

by Chapter 28 of the Texas Property Code.


                                                  5
                             COUNT 5 - SUIT ON SWORN ACCOUNT

        29.     Matheus incorporates the preceding paragraphs as if fully set forth herein.

        30.     Matheus would show it is entitled to recover damages under an action for suit on

sworn account. Matheus provided materials to Defendant Patriot on account. Patriot accepted

those materials and therefore became bound to pay Matheus its designated charges, which were

according to the terms of the Credit Agreement between Matheus and Patriot and/or were usual,

customary, and reasonable prices. Attached as Exhibit C, and incorporated herein by reference

as if fully set forth herein, are the unpaid invoices on the account. This account represents a

series of transactions for which a systematic record has been kept. The invoices for services

attached as Exhibit C comprise a record of the account, which accurately sets forth the services,

dates of performance, and materials provided by Matheus along with the corresponding invoices

which reflected a systematic record of the transaction. Attached as Exhibit B is Plaintiff’s

account detail setting out each transaction, including all payments and credits.

        31.     Patriot has failed to make full payments on the invoices and therefore have

defaulted. This claim is just and true, it is due and unpaid, and all lawful and just offsets,

payments, and credits have been allowed. An affidavit on sworn account is attached as Exhibit

G to this Complaint and incorporated by reference as if fully set forth herein. Matheus seeks

liquidated damages in the amount set forth in the unpaid invoices of $1,260,368.51. Matheus

also seeks recovery of prejudgment and post-judgment interest under a theory of suit on sworn

account, as well as its costs of court and reasonable and necessary attorneys’ fees.

                           VI.   ATTORNEYS’ FEES AND EXPENSES

        32.     The preceding paragraphs of this Complaint are incorporated by reference as if

restated in full herein.


                                                 6
       33.       This claim was timely presented to Defendants and remains unpaid. Additionally,

multiple written demands were sent, which are attached hereto as Exhibits C and E. As a result

of Defendants’ failure to pay under the terms of the Credit Agreement and invoices, Matheus has

retained the undersigned attorney to prosecute this claim. Matheus has incurred to date and will

continue to incur in the future, costs, associated with the prosecution of this litigation including

attorney’s fees. Matheus seeks payment of reasonable and necessary attorney’s fees as allowed

by Texas Civil Practice and Remedies Code §38.001, et seq. and Chapter 53 of the Texas

Property Code.

                               VII.     CONDITIONS PRECEDENT

       34.       All conditions precedent to Matheus’ right to recovery have occurred and have

been fully performed, and Matheus is entitled to the relief requested herein.

                                      VIII. CONTROL GROUP

       35.       Whenever in this pleading it is alleged any individual or entity did any act or

omission, it is meant the individual or entity, its officers, agents, servants, employees, or

representatives did such act or omission, and at the time such act or omission was done, it was

done with the full authorization and ratification of the individual or entity, or it was done in the

normal and routine course and scope of employment with the individual or entity, is officers,

agents, servants, employees or representatives, with actual or apparent authority.

                                  IX.    PRAYER FOR RELIEF

       36.       WHEREFORE, PREMISES CONSIDERED, Matheus respectfully requests

judgment be entered in its favor and against Defendants as follows:

                Foreclosure of Matheus’ mechanic’s lien and the sale of the Project and the real

                 property upon which it is located;


                                                  7
   Actual damages in an amount to be proven at trial;

   Prompt-payment interest as provided by Chapter 28 of the Texas Property Code;

   Pre-judgment and post-judgment interest as allowed by law;

   Reasonable attorneys’ fees and costs as provided by Chapter 38 of the Texas Civil

    Practice & Remedies Code, Chapter 53 of the Texas Property Code and the Credit

    Agreement; and

   All other and further relief to which Matheus may show itself justly entitled.

                                  Respectfully Submitted,

                                    By:     /s/ Melissa Vest
                                           Bradley E. Chambers
                                           Texas Bar No.: 24001860
                                           bchambers@bakerdonelson.com
                                           Melissa Vest
                                           Texas Bar No. 24096002
                                           mvest@bakerdonelson.com
                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, P.C.
                                           301 McKinney Street, Suite 3700
                                          Houston, Texas 77010
                                          (713) 650-9700 – Telephone
                                          (713) 650-9701 – Facsimile

                                          ATTORNEYS FOR PLAINTIFF
                                          MATHEUS LUMBER COMPANY, INC.




                                     8
